Order filed August 10, 2021




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-21-00349-CV
                                     ____________

    IN THE INTEREST OF L.A.F.S., J.E.S., JR., AND J.J.S., CHILDREN


                     On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-59876

                                      ORDER

      This is an appeal from a judgment signed June 2, 2021. On July 20, 2021, this
court ordered the father, one of the appellants in this appeal, to file a motion to extend
time to file his notice of appeal, as well as an amended notice of appeal complying
with the Texas Rules of Appellate Procedure, due to defects in the timing and the
substance of his notice of appeal. This court further warned the father that if he did
not file such documents within 10 days of that order’s date, the court would consider
dismissal of his appeal for want of jurisdiction. As of the date of this order, the
father has not filed either a motion to extend time or an amended notice of appeal.
      Accordingly, as the father has failed to file documents necessary to fully
perfect his appeal with this court, the father is ordered DISMISSED from this
appeal.



                                            PER CURIAM


Panel Consists of Justices Wise, Bourliot, and Zimmerer.




                                        2